TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00364-CV





Peter Altman, Appellant


v.


San Diego Plastics, Inc., Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 220,210, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and B. A. Smith
Dismissed on Joint Motion
Filed:   October 11, 1995  
Do Not Publish